IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


CAL HEIDELBERG, JR.,                     : No. 81 WAL 2017
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.